              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00137-MR


JULIUS LAMART HODGES,           )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
ANDY MASSEY, et al.,            )                      ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      The pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983 while

he was detained at the Henderson County Detention Center, asserting

claims arising from his arrest for stealing and crashing a police vehicle, as

well as from his subsequent treatment at the Henderson County Jail (the

“Jail”). [Doc. 1].

      The sole claim surviving summary judgment is a claim against Lowell

S. Griffin, the Sheriff of Henderson County, that the diet Plaintiff received at

the Jail for 2½ weeks failed to satisfy his religious requirements. [See Doc.

46]. A jury trial is scheduled to commence on September 13, 2021 at the

federal courthouse in Asheville, North Carolina.




         Case 1:19-cv-00137-MR Document 51 Filed 07/23/21 Page 1 of 4
      The Plaintiff is presently incarcerated at the Prince William County

Detention Center in Manassas, Virginia, nearly 450 miles from the Asheville

Courthouse; his expected release date is August 25, 2022.1

      An incarcerated litigant in a § 1983 action does not have an absolute

right to be physically present at the trial of his case. Muhammad v. Warden,

Baltimore City Jail, 849 F.2d 107, 112 (4th Cir. 1988). “[I]f securing the

prisoner’s presence, at his own or public expense, is determined to be

infeasible,” the court must consider “other reasonably available alternatives.”

Edwards v. Logan, 38 F. Supp. 2d 463, 467 (W.D. Va. 1999) (citing

Muhammad, 849 F.2d at 111, 113).                In considering other reasonably

available alternatives, the Court should consider the following factors:

      (1)    Whether the prisoner’s presence will substantially further
             the resolution of the case, and whether alternative ways of
             proceeding, such as trial on depositions, offer an
             acceptable alternative.

      (2)    The expense and potential security risk entailed in
             transporting and holding the prisoner in custody for the
             duration of the trial.

      (3)    The likelihood that a stay pending the prisoner’s release
             will prejudice his opportunity to present his claim, or the
             defendant’s right to a speedy resolution of the claim.




1 See https://vadoc.virginia.gov/general-public/offender-locator/ (last visited July 20,
2021).
                                           2

         Case 1:19-cv-00137-MR Document 51 Filed 07/23/21 Page 2 of 4
Id. at 113. This second factor includes the question of whether the Court has

jurisdiction to order the law enforcement officials of another state (in this

case, Virginia) to deliver the Plaintiff to the Court for trial and/or whether such

officials could maintain his detention or incarceration during such trial. “If,

after balancing the factors set forth in Muhammad, the court finds that the

costs and security concerns posed by the trial are too great, the court has

the discretion to try the case without the plaintiff's attendance.” Edwards, 38

F. Supp. 2d at 467.

       Each party shall, within 14 days of this Order, file a Notice addressing

the foregoing factors and proposing the manner in which the case should

proceed.2 The Plaintiff is cautioned that, if he fails to timely file a Notice in

accordance with this Order, this case will be dismissed without prejudice and

closed without further notice as to him.

       IT IS, THEREFORE, ORDERED that each party shall file a Notice

addressing the factors discussed herein within fourteen (14) days of the

entry of this Order.

       If the Plaintiff fails to timely comply, this case will be dismissed without

prejudice and closed without further notice.



2 In his Notice, the Plaintiff specifically should address whether he is able to pay the costs,
if any, of any of the alternative(s) that he proposes.
                                              3

          Case 1:19-cv-00137-MR Document 51 Filed 07/23/21 Page 3 of 4
IT IS SO ORDERED.
                    Signed: July 22, 2021




                                   4

 Case 1:19-cv-00137-MR Document 51 Filed 07/23/21 Page 4 of 4
